internal_revenue_service index numbers number release date cc dom corp plr-108906-98 date re distributing_corporation w corporation x corporation z controlled esop state a plr-108906-98 chairman x institutional shareholder a y z r business a business b m q plr-108906-98 date a date c country v former corporation x ceo s t u dear this is in response to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date date date date and date distributing is the common parent of a consolidated_group and its stock is publicly traded on a national exchange it has one class of common_stock of which b shares are outstanding the largest shareholder of distributing owning in excess of percent of the distributing stock is esop which holds w percent of the stock outstanding the chief_executive_officer of distributing is chairman who holds x percent of the stock of distributing more than percent additionally certain shares of distributing’s common_stock are held by distributing employees subject_to a substantial_risk_of_forfeiture under sec_83 of the internal_revenue_code plr-108906-98 distributing has also two institutional shareholders that own more than percent of its outstanding_stock institutional shareholder a which owns y percent of the stock holds this stock partially on its own behalf partially on behalf of its employee pension and incentive savings plans and partially through five different mutual funds marketed by the company no one of these entities owns greater than percent of the distributing stock institutional investor b holds its distributing stock through two private investment partnerships it also holds distributing stock in a capacity as an investment_advisor each of the private investment partnerships which are operated independently hold less than percent of the distributing stock in its capacity as an investment_advisor institutional investor b has the power to vote and dispose_of more than percent of the stock on behalf of r clients nevertheless institutional investor b has a fiduciary duty to determine whether to buy sell or hold distributing stock on an individual client-by- client basis based solely on what is in the best interests of each particular client no one client of institutional investor b holds more than percent of the distributing stock distributing is a holding_company its principal first tier subsidiaries include corporation w a country v corporation corporation x and corporation z corporation x is a holding_company which owns all of the stock of corporation y distributing holds q percent more than percent of the corporation x stock while the remainder of the corporation x stock is publicly_held_corporation y the wholly-owned subsidiary of corporation x is directly engaged in business a corporations w and z are each directly engaged in business b corporation z has an outstanding intercompany loan from distributing in the amount of dollar_figurep due to mature on date a controlled is a holding corporation that has been created in connection with this transaction controlled has been created to hold the stock of corporations w and z which conduct business b employees of corporations x and y hold options to acquire u shares of stock in corporation x the holding_company parent of corporation y that expire on date b corporation x intends to enter into a lock-up registration rights and secured loan agreement with the holders of the expiring options the agreement will provide that the option holders will not exercise their options until date b which is subsequent to the date of the proposed spinoff in return corporation x agrees among other things to pay all of the sales expenses other than underwriting discounts in connection with the exercise of the options plr-108906-98 chairman does not hold any of the options in corporation x which expire on date b and accordingly will not participate in the offering former corporation x ceo died on date d the estate of former corporation x ceo currently holds options to acquire s shares of stock in corporation x of which t shares expire on date b and are included in the u shares described above financial information has been received which indicates that business a conducted by corporation y and business b conducted by corporations z and w have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years both business a and business b rely heavily on their separate highly skilled professional workforces management of distributing believes that equity-based compensation provides key employees with a proprietary interest in the growth of distributing further management believes that the current compensation plans are inadequate because they are tied to the performance of the consolidated_group rather than each business specifically distributing wants to create an employee_stock_ownership_plan for controlled which holds stock whose performance is directly linked to the performance of the business b business in order to accomplish this objective the following transaction is proposed step one step two corporation y will pay a dividend of between dollar_figurem and dollar_figuren to corporation x the corporation y dividend funds corporation x will in turn distribute the corporation y dividend funds to distributing and to the corporation x minority shareholders distributing will accelerate distributions for substantially_all of its employee participants in its nonqualified_deferred_compensation_plan and accelerate vesting in its profit sharing plan in addition it will accelerate vesting in matching_contributions in its employee_stock_purchase_plan and distribute all of the shares to participants all options which are not exercisable will be accelerated step three corporation z will repay its loan from distributing through a cash payment plr-108906-98 step four step five distributing will transfer certain assets the transferred assets to corporation z consisting of cash including the corporation y dividend funds in step one above as well as the cash payment from corporation z in step three above operating_assets and investments to corporation z in constructive exchange for corporation z stock the purpose for the transfer of cash and investments will be to meet certain regulatory capitalization requirements of business b thus these funds will be used in the business b business on a continuing basis distributing will then transfer certain of its business b operating_assets together with the corporation w and z stock to controlled in constructive exchange for stock of controlled and the assumption of certain related liabilities by controlled controlled will not be indebted to distributing after this step except to the extent of any liability arising out of the provision of certain services to controlled and with respect to tax allocation and indemnity agreements to be entered into by the parties step six step seven distributing thereafter will distribute all of the stock of controlled pro_rata to the distributing shareholders fractional shares if any will not be issued but will be paid in cash the distributing esop will be split into two esops one for distributing and one for controlled the distributing stock held by participants to be employed by controlled will be exchanged to the extent possible for controlled stock held in accounts of participants to be employed by distributing any amounts of distributing stock remaining in the controlled esop will be sold either in the market or to distributing or in the secondary public offering described below step eight controlled will adopt several of the employee stock incentive plans currently operated by distributing plr-108906-98 step nine corporation x will liquidate and transfer its assets to distributing in a transaction which is intended to qualify as a merger under state a law the minority shareholders of corporation x will receive shares of stock of distributing in the transaction fractional shares will be paid in cash by distributing to the minority shareholders step ten distributing will undertake a secondary public offering of its stock the purpose is to facilitate an orderly distribution of the shares subject_to the options which expire on date b additionally the estate of former corporation x ceo may exercise the additional non-expiring options to acquire the shares of stock and sell the stock in the secondary public offering finally any remaining distributing shares held by the controlled esop may be sold in the public offering the following representations have been made in connection with step four the transfer of assets from distributing to corporation z a b c d e no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for an interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferor for the debt the transfer is not the result of the solicitation by a promoter broker or investment house the transferor will not retain any rights in the property transferred to the transferee the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts plr-108906-98 f g h i j k l m n the adjusted_basis and the fair_market_value of the assets to be transferred by the transferor to the transferee will in each instance be equal to or exceed the sum of the liabilities to be assumed by the transferee plus any liabilities to which the transferred assets are subject the liabilities of the transferor to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between the transferee and the transferor and there will be no indebtedness created in favor of the transferor as a result of the transaction the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferor will be in control of the transferee within the meaning of sec_368 the transferor will constructively receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business plr-108906-98 o p q r s there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction the transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations the transferor is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of any such debtor the transferee will not be a personal services corporation within the meaning of sec_269a the following additional representations are made in connection with steps five and six the transfer of assets by distributing to controlled followed by the distribution of all of the stock of controlled by distributing a1 a2 the indebtedness owed by controlled to distributing after the distribution of controlled will not constitute stock_or_securities except to the extent that the receipt of shares of controlled stock by holders of shares of distributing restricted_stock with respect to such distributing stock may constitute compensatory income for federal_income_tax purposes no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any other capacity other than that of a shareholder of the corporation the total number of shares of controlled stock to be distributed in respect of the holders of distributing restricted_stock will constitute less than of the controlled stock outstanding immediately after the distribution a3 the five years of financial information submitted on behalf of corporation y’s active business is representative of that corporation’s present operations and with regard to such plr-108906-98 corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of corporation w’s and corporation z’s active businesses is representative of each corporation’s present operation and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the transaction at least percent of the fair_market_value of the gross assets of distributing will indirectly consist of the stock and securities of corporation y a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of corporation w and corporation z controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction corporation y corporation w and corporation z will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business purposes a4 a5 a6 a7 a8 to provide a direct equity_interest in a business of distributing to employees operating that business through the formation of an esop and other stock_option and purchase plans sponsored by controlled to improve the fit and focus of distributing’s business operations the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of the business purposes plr-108906-98 a9 there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction except for the disposition by the controlled esop of some or all of its shares of stock in distributing possible dispositions by chairman consisting of a gifts of stock of distributing or controlled to charitable organizations b gifts of stock of distributing or controlled to relatives c transfers of stock of distributing or controlled for estate_planning purposes to entities beneficially owned by such relatives or the donor or d cash sales of stock of distributing or controlled to satisfy personal cash needs or for portfolio risk management with any such dispositions or sales described in b and c other than to entities the assets and income of which would be treated as owned by chairman for federal_income_tax purposes and d consisting of simultaneous dispositions or sales of an equivalent number of shares of stock in each of distributing and controlled dispositions in a secondary public offering by i distributing employees of shares of distributing acquired following the transaction through the exercise of the expiring date b stock_options ii the estate of former corporation x ceo of shares of distributing acquired following the transaction through the exercise of the expiring date b stock_options and additional non-expiring options to acquire stock of corporation x and iii the controlled esop of any remaining distributing shares held therein there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 other than as described in step nine above there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise a10 a11 plr-108906-98 a12 a13 a14 a15 a16 a17 a18 dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled’s stock except payables incurred by distributing’s active business liabilities pursuant to tax allocation and indemnification agreements and in the ordinary course of its business in connection with services provided by controlled’s active business immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person will hold disqualified_stock under sec_355 in distributing or controlled possessing percent or more of the total combined voting power of all classes of distributing or plr-108906-98 a19 a20 a21 a22 controlled stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock the distribution is not within the meaning of sec_355 part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the gross assets of the trade_or_business of corporation w relied upon to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of corporation w the corporation conducting such trade_or_business the gross assets of the trade_or_business of corporation y relied upon to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of corporation y the corporation conducting such trade_or_business the gross assets of the trade_or_business of corporation z relied upon to satisfy the active_trade_or_business_requirement of sec_355 will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of corporation z the corporation conducting such trade_or_business a23 the controlled esop will be an entity exempt from federal_income_tax pursuant to sec_501 plr-108906-98 a24 the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued in the transaction to distributing shareholders the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock the following additional representations are made in connection with step nine above the liquidation of corporation x into distributing b1 distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of a least percent of the single outstanding class of corporation x stock b2 all distributions from corporation x to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of corporation x b3 as soon as the first liquidating_distribution has been made corporation x will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders b4 corporation x will retain no assets following the final liquidating_distribution b5 corporation x will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan_of_liquidation b6 other than as described above in step one no assets of corporation x have been or will be disposed of either by corporation x or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan_of_liquidation b7 other than the cash dividend that will be paid prior to the liquidation as described in step one above the liquidation of corporation x will not be plr-108906-98 preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of corporation x if persons holding directly or indirectly more than percent in value of the corporation x stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 b8 other than the cash dividend that will be paid prior to the liquidation as described in step one above prior to adoption of the liquidation plan no assets of corporation x will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to the adoption of the liquidation plan b9 corporation x will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc b10 the fair_market_value of the assets of corporation x will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made b11 no intercorporate debt existing between distributing and corporation x has been canceled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the liquidation plan b12 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code b13 the fair_market_value of the consideration received by distributing and by the minority shareholders for each share of corporation x stock will approximately equal the fair_market_value of that stock b14 the fair_market_value of the parent stock and other consideration received by each corporation x shareholder will be approximately equal to the fair_market_value of the corporation x stock surrendered in the exchange b15 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of corporation x have been fully disclosed plr-108906-98 b16 there is no plan or intention for distributing the issuing_corporation as defined in sec_1_368-1 or to the best of the knowledge and belief of distributing’s management any person related as defined in sec_1_368-1 to distributing except to the extent those persons who were the direct or indirect owners of corporation x prior to the proposed transaction maintain a direct or indirect proprietary interest in distributing to acquire during the five year period beginning on the date of the proposed transaction with consideration other than distributing stock distributing stock furnished in exchange for a proprietary interest in corporation x in the proposed transaction either directly or through any transaction agreement or arrangement with any other person except for i the cash paid in lieu of fractional shares and ii purchases pursuant to corporation x’s existing repurchase program anticipated to be continued by distributing following the proposed transaction b17 during the five year period ending on the date of the proposed transaction a neither distributing nor any person related as defined in sec_1_368-1 to distributing will have acquired_corporation x stock with consideration other than distributing stock excluding exchanges by distributing of corporation x stock for a direct interest in the corporation x enterprise except for purchases pursuant to corporation x’s existing stock repurchase program b neither corporation x nor any person related as defined in sec_1_368-1 determined without regard to sec_1 e i a to corporation x will have acquired_corporation x stock with consideration other than distributing stock or corporation x stock except for purchases pursuant to corporation x’s existing stock repurchase program plr-108906-98 c no distributions will have been made with respect to corporation x stock except for i a cash dividend paid_by corporation x to distributing on date c at the time of the initial_public_offering of corporation x stock and ii the cash dividend to be paid_by corporation x to distributing and corporation x’s minority shareholders on or before the spinoff either directly or through any transaction agreement or arrangement with any other person b18 the aggregate value of any acquisitions redemptions or distributions described in paragraphs b16 and b17 will not exceed percent of the value without giving effect to the acquisitions redemptions or distributions of the proprietary interest in corporation x on the effective date of the proposed transaction based solely on the information submitted and on the representations set forth above it is held as follows as to step four no gain_or_loss will be recognized by distributing on the transfer to corporation z of the transferred assets and the assumption by corporation z of associated liabilities if any in constructive exchange for additional stock of corporation z sec_351 and sec_357 no gain_or_loss will be recognized by corporation z on the receipt of the transferred assets and the assumption by corporation z of associated liabilities if any in constructive exchange for additional corporation z stock sec_1032 the basis of the transferred assets to corporation z will be equal to the basis of such property in the hands of distributing immediately prior to the transfer sec_362 the holding_period of corporation z in the transferred assets will include the period during which such property was held by distributing sec_1223 the basis of the stock of corporation z held by distributing after the exchange will include the basis of the transferred assets in the hands of distributing at the time of the exchange sec_358 the holding_period of the stock of corporation z held by distributing after the exchange will include the holding_period of the transferred assets in plr-108906-98 the hands of distributing at the time of the exchange provided that such property was held by distributing as a capital_asset sec_1223 for purposes of subchapter_c of the code the circular_flow_of_cash between corporation z and distributing as described in steps three and four above will be disregarded and distributing will be considered as capitalizing the debt of corporation z based solely on the information submitted and on the representations set forth above it is held as follows as to steps five and six the transfer by distributing of certain of its assets including the corporation w and corporation z stock to controlled in constructive exchange for controlled stock and the assumption by controlled of associated liabilities followed by the distribution of all of distributing’s stock in controlled pro_rata to distributing’s shareholders will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on its transfer of the assets to controlled in exchange for controlled stock and the assumption by controlled of associated liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled on its receipt of the assets from distributing in constructive exchange for stock of controlled sec_1032 the basis of the assets received by controlled will equal the basis of the assets in the hands of distributing immediately before the transfer sec_362 the holding_period of the assets received by controlled will include the period during which these assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution of controlled stock to distributing’s shareholders sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of the shareholders of distributing upon the receipt of controlled stock including fractional share interests sec_355 plr-108906-98 the basis of the controlled stock in the hands of the distributing shareholders including fractional share interests will be allocated between the distributing stock and the controlled stock held by such shareholder after the transaction in proportion to their relative fair market values as provided by sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by each distributing shareholder including fractional share interests will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided by sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 a shareholder entitled to a fractional share interest in controlled will recognize gain_or_loss on the receipt of cash in lieu of the fractional share interest equal to the difference between the cash received and the holder's basis in such interest sec_1001 provided the fractional share interest is a capital_asset in the hand of the exchanging holder such gain_or_loss will be capital_gain or loss to such holder subject_to the provisions and limitations of subchapter_p and chapter of the code based solely on the information submitted and on the representations set forth above it is held as follows as to step nine for federal_income_tax purposes the merger of corporation x into distributing pursuant to applicable state law will be a distribution by corporation x in complete_liquidation of corporation x within the meaning of sec_332 no gain_or_loss will be recognized to corporation x on the distribution of its assets to distributing and the assumption of its liabilities by distributing in complete_liquidation sec_336 and sec_337 no gain_or_loss will be recognized to distributing on receipt of the assets of corporation x and its assumption_of_liabilities of corporation x pursuant to the plan of merger and liquidation sec_332 distributing’s basis in the assets received from corporation x in complete_liquidation will be the same as the basis of those assets in the hands of corporation x immediately prior to the liquidation sec_334 plr-108906-98 distributing’s holding_period for the assets received in the complete_liquidation will include the period during which those assets were held by corporation x sec_1223 pursuant to sec_381 and sec_1 distributing will succeed to and take into account the items of corporation x described in sec_381 subject_to the conditions and limitations of sec_381 and c and the regulations thereunder the receipt of cash in lieu of a fractional share interest as described above will be treated under sec_302 as having been paid to the shareholder in redemption of the fractional share interest with respect to step nine the federal_income_tax treatment of the proposed transaction will be determined separately for the minority shareholders and for distributing and the liquidating subsidiary see sec_1_332-1 -5 revproc_99_3 i r b sec_3 provides that the internal_revenue_service will not rule on the qualification of a transaction under sec_368 the service does have however the discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under this section the service will only rule on such subissues if they are significant and not clearly and adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin you have represented that to the best of the knowledge and belief of distributing’s management provided the continuity_of_interest requirement is met the merger of corporation x with and into distributing will constitute a reorganization within the meaning of sec_368 with respect to the minority shareholders of corporation x based solely on the information submitted and on the representation set forth above it is held as follows with respect to the minority shareholders as to step nine the requirement of sec_1_368-1 that there be a continuity_of_interest on the part of those who were the owners of the enterprise prior to the reorganization is satisfied under revrul_98_27 1998_22_irb_4 the principles of 324_us_331 or any formulation of the step_transaction_doctrine will not apply to any postdistribution restructuring described herein in any manner which would disqualify the distribution of controlled stock plr-108906-98 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated sincerely yours assistant chief_counsel corporate by _____________________ howard w staiman assistant to the chief branch
